Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Priority
	This application is a continuation in part of application 16/049660, now abandoned.  The claims in this instant application are not given the priority date of the parent application based on the claims having new matter added. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  In particular, the following does not have proper antecedent basis in the specification: “wherein the computer is configured to automatically query the searchable database for selected searchable database products suppliers data and establish communication in real-time using the Wi-Fi networking capability with the potential purchaser and the dealer product suppliers to take steps for purchasing the product; and 
wherein the digital device with the smartphone application installed configured to automatically transmits the 3D image of the potential purchaser vehicle with the product superimposed images to confirm with the dealer product suppliers selected products in styles, sizes, colors, brands, optimum transformed dimensional relationships for the parts including variations in size, materials, shape, form, function and manner of operation, assembly and use are available in stock to allow the potential purchaser to make an informed purchasing decision.”
	Applicant should amend the specification to include the matter in the original claims. 

Claim Objections
	Claim 1 is objected to for two references to “a computer.”  For purposes of examination, the second recitation of “a computer” is treated as “the computer.” 
	Note that there are several antecedent basis issues as well as what appear to be typos in claim 1, such as the use of “conform transform,” “the vehicle of a potential purchaser,” when a vehicle of a potential purchaser has not been previously introduced, “a potential purchaser” being used in both the preamble and the body of the claim,” and other issues.  The examiner recommends that applicant review the claims and correct any issue prior to filing a response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In particular the independent claim recites “wherein the digital device with the smartphone application installed configured to automatically transmits the 3D image of the potential purchaser vehicle with the product superimposed images to confirm with the dealer product suppliers selected products in styles, sizes, colors, brands, optimum transformed dimensional relationships for the parts including variations in size, materials, shape, form, function and manner of operation, assembly and use are available in stock to allow the potential purchaser to make an informed purchasing decision.” Further, dependent claims 2-4 also contain additional elements where the digital device with a smartphone application are configured to perform steps of the system.  
It is unclear whether applicant intends for the digital device is a claimed part of the system or not.  As the digital device is not an affirmatively claimed part of the system, unlike the projection devices and computer, for purposes of examination, the examiner treats the wherein clauses that reference capabilities of the digital device as intended uses of the claimed system and given little patentable weight. 
Claims 1-5 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that applicant’s claim language with respect to the listing of size, shape, form, when read in conjunction with the limitation is grammatically unclear at best what modifies what and which clauses are to be associated with each other.  This analysis is applicable to the language in the dependent claims as well.  The examiner has made a best guess as to applicant’s intent.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to previewing a potential purchase which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

[data] of wheel style products, paint colors products and paint pattern artwork products to be selected by said potential purchaser and Wi-Fi networking capability; 
modify projections of wheel style products, paint colors, and paint pattern artwork to conform transform wheel style products, paint colors, and paint pattern artwork images into variations in size, shape, form to fit dimensional relationships for the parts of the vehicle to superimpose a realistic dimensionally positioned fit of a product depiction on the vehicle of a potential purchaser; 
access the searchable database using a potential purchaser digital device configured with a 3D camera device with a smartphone application installed and configured to transform product images size, shape, and form to superimpose product images selected by the potential purchaser onto a 3D image of the potential purchaser vehicle on the digital device display screen; 
access the searchable database using a potential purchaser digital device handheld 3D viewer configured with a 3D camera device and with a smartphone application installed to get provide a complete 3D view of the potential purchaser selected searchable database wheel products images superimposed onto a digital device handheld 3D viewer captured image of said potential purchaser vehicle; 
automatically query the searchable database for selected searchable database products suppliers data and establish communication in real-time using the Wi-Fi networking capability with the potential purchaser and the dealer product suppliers to take steps for purchasing the product; and 
automatically transmits the 3D image of the potential purchaser vehicle with the product superimposed images to confirm with the dealer product suppliers selected products in styles, sizes, colors, brands, optimum transformed dimensional relationships for the parts including variations in size, materials, shape, form, function and manner of operation, assembly and use are available in stock to allow the potential purchaser to make an informed purchasing decision.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include:
(a) one or more projection devices coupled to a computer 
(b) a computer having a CPU, a display, memory storage, and a searchable database

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-5 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 USC 103 as being unpatentable over US 2020/034904, Barone (hereafter Barone) in view of US 2002/0069121, Jain et al. (hereafter Jain).

1. A system for displaying different wheel styles and paint colors and paint pattern artwork choices to a potential purchaser, comprising: 
(a) one or more projection devices coupled to a computer for projecting an image of wheel style products, paint colors products and paint pattern artwork products onto a potential purchaser's vehicle; (Barone Claim 1)
(b) a computer having a CPU, a display, memory storage, and a searchable database of wheel style products, paint colors products and paint pattern artwork products to be selected by said potential purchaser and Wi-Fi networking capability; (Barone Claim 1)
wherein the computer is configured to modify projections of wheel style products, paint colors, and paint pattern artwork to conform transform wheel style products, paint colors, and paint pattern artwork images into variations in size, shape, form to fit dimensional relationships for the parts of the vehicle to superimpose a realistic dimensionally positioned fit of a product depiction on the vehicle of a potential purchaser; (Barone ¶30-31 projecting artwork on the wheels and include variations in size, etc.)
wherein said Wi-Fi networking capability is configured to access the searchable database using a potential purchaser digital device configured with a 3D camera device with a smartphone application installed and configured to transform product images size, shape, and form to superimpose product images selected by the potential purchaser onto a 3D image of the potential purchaser vehicle on the digital device display screen; (Barone ¶57 wifi capability to search database; ¶60-63 smartphone with app to superimpose product images)
wherein said Wi-Fi networking capability is configured to access the searchable database using a potential purchaser digital device handheld 3D viewer configured with a 3D camera device and with a smartphone application installed to get provide a complete 3D view of the potential purchaser selected searchable database wheel products images superimposed onto a digital device handheld 3D viewer captured image of said potential purchaser vehicle; (Barone ¶52/¶66 using a VR 3d viewer)  

Barone does not disclose
wherein the computer is configured to automatically query the searchable database for selected searchable database products suppliers data and establish communication in real-time using the Wi-Fi networking capability with the potential purchaser and the dealer product suppliers to take steps for purchasing the product; and 
wherein the digital device with the smartphone application installed configured to automatically transmits the 3D image of the potential purchaser vehicle with the product superimposed images to confirm with the dealer product suppliers selected products in styles, sizes, colors, brands, optimum transformed dimensional relationships for the parts including variations in size, materials, shape, form, function and manner of operation, assembly and use are available in stock to allow the potential purchaser to make an informed purchasing decision.  

However, Jain ¶5 discloses verifying availability of products over a network (¶19) and automatically generating a purchase order if the products are available.  Note that “the wherein the digital device…. to make an informed purchasing decision” is considered an intended use of the system and given little patentable weight.  It would have been obvious to modify the system of Barone to include an inventory verification system for the purposes of inventory management of products by the receiver as taught by Jain (¶3-4). 

2. The system for displaying different wheel styles and paint colors and paint pattern artwork choices to a potential purchaser according to claim 1, wherein said projection of wheel style products, paint colors, and paint pattern artwork is accomplished using the potential purchaser digital device with the smartphone application installed and displayed by superimposing an image of said potential purchaser selected wheel style products, paint colors and paint pattern artwork onto a photo of the vehicle of said potential purchaser.  (Barone claim 8)

3. The system for displaying different wheel styles and paint colors and paint pattern artwork choices to a potential purchaser according to claim 2, wherein said projection of wheel style products, paint colors, and paint pattern artwork is accomplished using the potential purchaser digital device configured with a projection device with the smartphone application installed and displayed by a projected image of said potential purchaser selected wheel style products, paint colors and paint pattern artwork onto a photo of the vehicle of said potential purchaser. (Barone Claim 3)

4. The system for displaying different wheel styles and paint colors and paint pattern artwork choices to a potential purchaser according to claim 1, wherein said projection of wheel style products, paint colors, and paint pattern artwork is accomplished using potential purchaser digital device with a smartphone application installed coupled to a virtual reality (VR) headset 3D viewer and displayed by superimposing an image of said potential purchaser selected wheel style products, paint colors and paint pattern artwork onto a virtual reality 3D image captured of the vehicle of said potential purchaser using a digital device configured with a 3D camera device of the vehicle of said potential purchaser, and further wherein said display is viewed using the VR headset.  (Barone Claim 10)

5. The method for displaying different wheel styles and paint colors and paint pattern artwork choices to a potential purchaser of claim 1, The system for displaying different wheel styles and paint colors and paint pattern artwork choices to a potential purchaser according to claim 1, wherein the one or more projection devices projection images of wheel style products, paint colors, and paint pattern artwork onto background material is placed over the wheels, onto sides, ends and top of the potential purchaser's vehicle. (Barone ¶49-51)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684